ORDER
PER CURIAM.
Mark A. Powell (Movant) appeals from the motion court’s judgment denying his *858Rule 29.15 motion for post-conviction relief after an evidentiary hearing. A jury convicted Movant of: one count of first-degree robbery, in violation of Section 569.020 1; one count of armed criminal action, in violation of Section 571.015; and one count of resisting arrest, in violation of Section 575.150. The trial court sentenced Mov-ant, as a prior and persistent offender, to concurrent terms of: twenty-nine years’ imprisonment on the robbery conviction; twenty-nine years’ imprisonment on the armed criminal action conviction; and one year of imprisonment on the resisting arrest conviction. Movant appealed the judgment of his conviction and sentence, and this Court affirmed in State v. Powell, 104 S.W.3d 417 (Mo.App. E.D.2003). Mov-ant thereafter timely filed his pro se and amended motions alleging ineffective assistance of counsel, pursuant to Rule 29.15.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.